—Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Kings County (Egitto, J.), imposed February 10, 1992, upon her conviction of manslaughter in the second *847degree, upon her plea of guilty, the sentence being IV2 to 15 years imprisonment.
Ordered that the sentence is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by her as part of her plea bargain. Accordingly, the defendant’s sentence is affirmed (see, People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Mangano, P. J., Rosenblatt, Miller, Copertino and Krausman, JJ., concur.